Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


State of Texas, Appellant                              Appeal from the County Court of Fannin
                                                       County, Texas (Tr. Ct. No. 40539).
No. 06-12-00174-CR           v.                        Opinion delivered by Chief Justice Morriss,
                                                       Justice Carter and Justice Moseley
David Kent Smith, Appellee                             participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, State of Texas, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 20, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk